 

Document 86 Filed 03/01/21 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York

40 Foley Square

New York, New York 10007

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 25, 2021

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH

DATE FILED; 3/1/21

Re: United States v. Reginald Fowler, 83 19 Cr. 254 (ALC)

Dear Judge Carter:

The Government writes, pursuant to the Court’s February 9, 2021 order (Dkt. 84), to inform
the Court that no attorney has filed a Notice of Appearance or contacted the Government on behalf
of the defendant in the above-captioned matter. The Government respectfully requests that the
Court schedule a status conference and that the Court exclude time from calculation under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date of the next conference. The exclusion
of time will allow the defendant to obtain counsel, either retained or appointed, and provide that
counsel the opportunity to review discovery, consider potential defenses, and discuss a resolution

with the Government.

By:

ce: Reginald Fowler (by email to prior counsel)

Respectfully submitted,
AUDREY STRAUSS
United States Attorney

_Ss/

Sheb Swett

Samuel Rothschild

Jessica Greenwood

Assistant United States Attorneys
Southern District of New York

(212) 637-6522 / 2504 / 1090
The application is GRANTED. Telephone

 

Status Conference set for 4/7/21 at 11:30 a.m.

The parties should contact the Court at
1-888-363-4749 on the date specified above
and once prompted should dial access code
3768660. Time excluded.

So Ordered. Ante a

Aft

 
